           Case 1:18-cv-01091-RP Document 71 Filed 03/22/19 Page 1 of 6




                      UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

Amawi,                                             )     Civil Action No.: 1:18-CV-1091-RP
                     Plaintiff,                    )     [Lead Case]
                                                   )
v.                                                 )
                                                   )
Pflugerville I.S.D., et al.,                       )
                    Defendants,                    )
                                                   )
Pluecker, et al.,                                  )     Civil Action No. 1:18-CV-1100-RP
                     Plaintiff,                    )     [Consolidated Case]
                                                   )
v.                                                 )
                                                   )
Paxton, et al.,                                    )
                    Defendants.                    )

        PLUECKER PLAINTIFFS AND AMAWI PLAINTIFF’S JOINT OPPOSITION TO
     DEFENDANTS LEWISVILLE ISD’S AND KLEIN ISD’S MOTION TO CONTINUE
                      THE MARCH 29, 2019 HEARING


        The Pluecker Plaintiffs and the Amawi Plaintiff oppose the motion filed by Defendants

Lewisville ISD and Klein ISD (“School District Defendants”) to continue the motions hearing

set for March 29, 2019 for nearly two months. The School District Defendants, who have made

numerous attempts to delay these proceedings, have not identified an adequate basis to continue

the motions hearing—especially considering the straightforward First Amendment violations that

are at issue. Their motion should be denied.

        This case involves ongoing First Amendment violations that have prevented Amawi from

being able to work in her position as a speech language pathologist for almost the entire 2018-

2019 school year. Relatedly, three Pluecker Plaintiffs are experiencing an ongoing inability to

enter into contracts with Defendant state entities. Briefing on Plaintiffs’ motions for a

                                               1
          Case 1:18-cv-01091-RP Document 71 Filed 03/22/19 Page 2 of 6



preliminary injunction has been complete for nearly two months; briefing on the related motions

to dismiss is likewise complete. The School District Defendants’ proposal would delay

resolution until at least May 28 – a mere two days before the school year ends, thus preventing

Amawi from returning to work until fall. Rather than delay, this matter is ripe for resolution now.

       The School District Defendants present the passage and enactment of H.B. 793 and S.B.

491, proposed legislation which might limit the reach of the current anti-boycott law, as a fait

accompli. They assert that “H.B. 793 and S.B. 491 are highly likely to pass” and “it is highly

likely that the Texas Legislature will approve, and Governor Abbott will sign, in the very near

future, legislation that would moot this lawsuit.” Dkt. 65 at 2, 4. But no evidence is offered to

support these conclusory assertions. The likelihood that any bills will pass (or that they will pass

in their current form) is mere speculation.

       The March 29 motions hearing was scheduled a month ago. The proposed S.B. 491 has

been sitting untouched in committee since February 14. The proposed H.B. 793 amendment to

the anti-boycott law was filed on January 11 and passed out of committee on March 6. It has not

yet been calendared for a vote before the whole Texas House. From there it would still need to

be considered in the Texas Senate, and signed by a Governor who has tweeted that “Texas stands

with Israel. Period.” Even if the proposed amendments were to pass, they may not take effect

until September 2019. Further, the text of the bills is not final. They may be subject to

amendments that would continue to subject Plaintiffs to a No Boycott of Israel certification.

       School District Defendants give no good reason why they seek an extension now, at this

late stage, on an emergency and expedited basis. This Court should not grant a continuance on

the basis of School District Defendants’ speculative assertions, particularly in light of the fact




                                                 2
           Case 1:18-cv-01091-RP Document 71 Filed 03/22/19 Page 3 of 6



that the motions under consideration are fully briefed, and School District Defendants waited

until a week before the scheduled hearing to make this request.

        The School District Defendants’ reliance on Veasey v. Abbott, 888 F.3d. 792 (5th Cir.

2018), is unavailing. There, the Fifth Circuit observed that, “[o]rdinarily, a lawsuit challenging a

statute would become moot by the legislature’s enactment of a superseding law.” Id. at 799. But

this is not a case where a superseding law has been enacted. All that has occurred is the

introduction of two bills—it is pure speculation as to what may occur over the course of the

legislative session.

        The Constitutional avoidance doctrine cited by the School District Defendants is

designed to allow courts to resolve decisions on non-constitutional grounds when they can, in

order to avoid constitutional questions. See Lyng v. Nw. Indian Cemetery Protective Ass’n, 485

U.S. 439, 446 (1988). But the doctrine still requires the case to “be decided.” The doctrine does

not suggest that courts allow irreparable First Amendment violations to continue indefinitely due

to the possibility that perhaps the Government might later voluntarily cease violating those

rights. That would be a Constitutional abstention doctrine, or perhaps a Constitution dereliction

doctrine. These doctrines do not exist.

        Moreover, even if the proposed amendments to the anti-boycott law were enacted without

textual alteration, they do not repeal the law. The amendments do not address the constitutional

principle at issue. Instead, if enacted, the amended Anti-BDS Law would merely narrow the

irreparable constitutional harm to a smaller range of victims. The amendments would do nothing

to prevent Texas federal courts from ultimately considering the merits of the anti-boycott law’s

First Amendment defects.




                                                 3
            Case 1:18-cv-01091-RP Document 71 Filed 03/22/19 Page 4 of 6



        Plaintiffs, and all government contractors affected by the Act, continue to suffer lost

income and opportunities, and other injuries due to violations of their First Amendment rights.

Each day that goes by is another day that Plaintiffs cannot work or enter into contracts with State

entities. The School District Defendants’ request for a two month extension is therefore

unreasonable. Any inconvenience that the parties and judicial economy may theoretically suffer

if H.B. 793 and S.B. 491 are ultimately enacted does not outweigh Plaintiffs’ real and continuing

injuries.

        The School District Defendants have filed numerous motions for extensions of time or to

file responses late. The Court has denied each of these motions and it should deny the motion to

continue here. The School District Defendants’ fail to identify an adequate basis for granting the

relief sought.


                                            Conclusion

        For these reasons, Plaintiffs request that this Court deny the School District Defendants’

Motion to Continue.

                                      Respectfully submitted,

                                      /s/ Edgar Saldivar
                                      Edgar Saldivar, TX Bar No. 24038188
                                      Thomas Buser-Clancy, TX Bar No. 24078344
                                      Andre Segura, TX Bar No. 24107112**
                                      Adriana Piñon, TX Bar No. 24089768
                                      ACLU Foundation of Texas, Inc.
                                      P.O. Box 8306
                                      Houston, TX 77288
                                      Telephone: (713) 325-7011
                                      Fax: (713) 942-8966
                                      esaldivar@aclutx.org
                                      tbuser-clancy@aclutx.org
                                      asegura@aclutx.org
                                      apinon@aclutx.org



                                                 4
Case 1:18-cv-01091-RP Document 71 Filed 03/22/19 Page 5 of 6



                     Brian Hauss**
                     Vera Eidelman**
                     American Civil Liberties Union Foundation
                     Speech, Privacy & Technology Project
                     125 Broad Street, 18th Floor
                     New York, NY 10004
                     Telephone: (212) 549-2500
                     Fax: (212) 549-2654
                     bhauss@aclu.org
                     veidelman@aclu.org

                     Kevin Dubose*
                     Alexander, Dubose, Jefferson & Townsend
                     1844 Harvard Street
                     Houston, TX 77008
                     Telephone: (713) 522-2358
                     Fax: (713) 522-4553
                     kdubose@adjtlaw.com

                     ATTORNEYS FOR PLUECKER PLAINTIFFS


                     /s/ Lena F. Masri
                     Lena F. Masri (D.C. Bar No. 1000019) **
                     Gadeir I. Abbas (VA Bar No. 81161) ** α
                     Carolyn M. Homer (D.C. Bar No. 1049145) **
                     CAIR Legal Defense Fund
                     453 New Jersey Ave., SE
                     Washington, DC 20003
                     Phone: (202) 742-6420
                     Fax: (202) 488-0833
                     lmasri@cair.com
                     gabbas@cair.com
                     chomer@cair.com

                     John T. Floyd (TX Bar No. 00790700)
                     Christopher M. Choate (TX Bar No. 24045655)
                     JOHN T. FLOYD LAW FIRM
                     4900 Woodway Dr., Ste. 725
                     Houston, TX 77056
                     Phone: (713) 224-0101
                     Fax: (713) 237-1511
                     jfloyd@johntfloyd.com
                     choate@johntfloyd.com

                     ATTORNEYS FOR PLAINTIFF BAHIA AMAWI

                              5
Case 1:18-cv-01091-RP Document 71 Filed 03/22/19 Page 6 of 6




                     * Applications for admission are forthcoming/pending
                     ** Admitted pro hac vice
                     α Licensed in VA, not in D.C.
                       Practice limited to federal matters




                               6
